DETAILED ACTION
This action is in response to the claims filed 03/14/2022 claims 1-20 are pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. Such claim limitation(s) is/are: “means for processing input data”, “means for generating a summary of actions,” “means for determining long range interactions,” “means for obtaining a profile”, “means for concatenating” and “means for generating a prediction” in claim 20. Support for each of the means functions can be found in the specification ( ¶0036  the input data module – for processing input data, ¶052 – a CNN for generating a summary, ¶024 – a LSTM for determining long range interactions, ¶0043 – a time distributed network obtains the profile, ¶0034 a time distributed network generates a prediction. ¶0050 - the output status learned from usage in the main path 130 (output from LSTM) and the fused vector of dynamic profiles (like subscription age) and static profiles are concatenated)


Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 11, 12-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claessens et al. US Document ID US20190019080A1, hereinafter Claessens.

Regarding claim 1
Claessens teaches, In a digital medium action prediction environment, a method implemented by at least one computing device, the method comprising: (¶001 “The present invention relates to methods, controllers and systems for the control of distribution systems like energy distribution systems…Controlling the demand flexibility of energy constrained flexibility (ECF) sources such as an Electric Vehicle, a Heat Pump, or an HVAC system is known based on model predictive control…When applied in a demand response setting, a desired outcome of such a control technique is a proposed power and/or energy to be consumed by any number of devices” predicting a future demand is predicting an action, or the energy consumption of a device.) processing, by the at least one computing device, input data to divide the input data into blocks of usage summary vectors over multiple time spans; ( ¶0152 “A high dimensional state representation 11 can be used as an input preferably comprising a time-stepped series of aggregated state distributions [6] of either a single (see FIG. 1, reference number 12) or a parallel series (see FIG. 4, reference numbers 12 a-d) of 2D aggregated state distributions 12” as shown in figure 4 multiple parallel time series of blocks each of the multiple time series spans a length of time, this time series is a vector describing the usage of an entity, and provided as input to a CNN layer.) generating, by the at least one computing device, a summary of actions over a time span from the input data by aggregating the blocks of usage summary vectors using a first neural network of a first path of a machine-learning network architecture; ( ¶0152 “A convolutional neural network architecture 2” a CNN aggregates the vectors…0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  
    PNG
    media_image1.png
    27
    126
    media_image1.png
    Greyscale
”) determining, by the at least one computing device, long range interactions across different timeframes from the summary of actions using a second neural network of the first path; ( ¶0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  …Multiple layers can be stacked to obtain a deep architecture. Convolutional layers can be alternated optionally with pooling layers that down sample their inputs to introduce an amount of translation invariance into the network….These features extracted in the convolutional neural network 14 are then used as input by higher network layers in a fully connected neural network 15” ¶0095-0096 “A pooling layer could be added to the network. Pooling introduces translation invariance and works well for object detection, but it comes at the cost of losing location information. One option would be to extend pooling over the time dimension….LSTM (Long Short-Term Memory) layers can also be used. The LSTMs would then be responsible for learning time dependencies.”  The convolutional layer can be augmented with a pooling layer, the pooling layer can alternatively be a LSTM. And LSTM which processes the output h reveals long range interactions across different timeframes.) obtaining, by the at least one computing device, a profile from a second path of the machine-learning network architecture, the profile describing characteristics of an entity associated with the actions; (¶0158 “The state space X comprises, for example, a plurality of data sets [6]: e.g. time-dependent state information Xt, controllable state information Xphys, and exogenous (uncontrollable) state information Xex:…¶0164 “A control action for each TCL is denoted in this embodiment as a binary value indicating if the TCL is in an OFF/ON state:” ¶0166 “As this state vector only comprises observable state information, e.g. the operational temperature”) generating, by the at least one computing device, an input for a third neural network by concatenating the determined long range interactions across the different timeframes from a second neural network of the first path of the machine-learning network architecture and the obtained profile from the second path of the machine-learning network architecture; and generating, by the at least one computing device, a prediction of an action by the third neural network by providing the input to the third neural network and receiving the prediction of the action as output from the third neural network (¶0185 “This hidden representation is then combined with the output of the convolutional neural network 14 and the outputs of both networks 14, 17 are merged into fully connected layers 15. A final linear output layer 19 maps the combined hidden features to the predicted Q-value 18 of the input state-action pair.” ¶0184 “step 3 includes real time control whereby the control action resulting from the policy h described above, is to be converted into a product to be dispatched such as energy to be dispatched to the different devices” The outputs of both paths are fed into the final layer 19, the profile path is processed through a network 17, to be then input to the third Neural network. As mentioned previously the output of the CNN is augmented with an LSTM layer and embodies spatial temporal features, the output from this path is also fed to the third neural network. Finally the third neural network outputs the predicted q value for a given predicted control action.)

Regarding claim 2
	Claessens teaches claim 1
Claessens teaches, wherein the second neural network used for the determining of long range interactions is a long short term memory (LSTM) neural network. (¶0095-0096 “A pooling layer could be added to the network. Pooling introduces translation invariance and works well for object detection, but it comes at the cost of losing location information. One option would be to extend pooling over the time dimension….LSTM (Long Short-Term Memory) layers can also be used. The LSTMs would then be responsible for learning time dependencies.” The CNN network is augmented with a LSTM)

Regarding claim 3
Claessens teaches claim 1
Claessens teaches, wherein the first neural network used for the generating of the summary of actions is a convolutional neural network. (¶0183 “The convolutional neural network 14 process inputs 12 structured as one or more 2-dimensional grids by convolving each input grid 12 with multiple learnt linear filters” the output of the CNN summarizes the input via the learnt filters)

Regarding claim 6
Claessens teaches claim 1
Claessens teaches, wherein the entity is a device and the action is an operation performed by the device. (¶0213-¶0214 “the present invention relate to a method of controlling demand of a physical product to be distributed to constrained cluster elements grouped in clusters in a demand response system as well as a controller…The physical product can be heat or electrical energy” the energy is controlled and distributed through a device)

Regarding claim 8
Claessens teaches claim 1
Claessens teaches, wherein the profile is a static profile that is shared across each of the different timeframes. ( ¶0158 “The state space X comprises, for example, a plurality of data sets [6]: e.g. time-dependent state information Xt, controllable state information Xphys, and exogenous (uncontrollable) state information Xex:… ¶0161 The controllable state information xphys,k relates to a parameter that is to be controlled, e.g. graph 11 in FIG. 1 or 4, and to be kept between upper and lower bounds…where Tk i and Tk i denote the lower and upper bounds for T which can be set by an end user” the bounds define static profile variables that is unChanged over any time frame, shared or concatenated with the timeframes output by the LSTM referred to in claim 1)

Regarding claim 9
Claessens teaches claim 1
Claessens teaches, wherein the profile is a dynamic profile that is shared with a corresponding time of the different timeframes. ( ¶0158 “The state space X comprises, for example, a plurality of data sets [6]: e.g. time-dependent state information Xt, controllable state information Xphys, and exogenous (uncontrollable) state information Xex:… ¶0159 The time-dependent information component Xt contains information 11 related to time, i.e. in time steps of, for example, nanoseconds, microseconds, milliseconds, seconds, minutes, days, months” the time dependent information are dynamic profiles variables over different time frames, shared or concatenated with the timeframes output by the LSTM referred to in claim 1)

Regarding claim 11
Claessens teaches, In a digital medium action prediction environment, a machine-learning architecture system for predicting intended actions comprising: (¶001 “The present invention relates to methods, controllers and systems for the control of distribution systems like energy distribution systems…Controlling the demand flexibility of energy constrained flexibility (ECF) sources such as an Electric Vehicle, a Heat Pump, or an HVAC system is known based on model predictive control…When applied in a demand response setting, a desired outcome of such a control technique is a proposed power and/or energy to be consumed by any number of devices” predicting a future demand is predicting an action, or the energy consumption of a device.) an input data module to process input data to divide the input data into blocks of usage summary vectors over multiple time spans; ( ¶0152 “A high dimensional state representation 11 can be used as an input preferably comprising a time-stepped series of aggregated state distributions [6] of either a single (see FIG. 1, reference number 12) or a parallel series (see FIG. 4, reference numbers 12 a-d) of 2D aggregated state distributions 12” as shown in figure 4 multiple parallel time series of blocks each of the multiple time series spans a length of time, this time series is a vector describing the usage of an entity, and provided as input to a CNN layer.) a first neural network of a first path of a machine-learning architecture implemented by at least one computing device to generate a summary of actions over a time span from the input data by aggregating the blocks of usage summary vectors; ( ¶0152 “A convolutional neural network architecture 2” a CNN aggregates the vectors…0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  
    PNG
    media_image1.png
    27
    126
    media_image1.png
    Greyscale
”) a second neural network of the first path of the machine-learning architecture implemented by the at least one computing device to determine long range interactions across different timeframes from the summary of actions; ( ¶0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  …Multiple layers can be stacked to obtain a deep architecture. Convolutional layers can be alternated optionally with pooling layers that down sample their inputs to introduce an amount of translation invariance into the network….These features extracted in the convolutional neural network 14 are then used as input by higher network layers in a fully connected neural network 15” ¶0095-0096 “A pooling layer could be added to the network. Pooling introduces translation invariance and works well for object detection, but it comes at the cost of losing location information. One option would be to extend pooling over the time dimension….LSTM (Long Short-Term Memory) layers can also be used. The LSTMs would then be responsible for learning time dependencies.”  The convolutional layer can be augmented with a pooling layer, the pooling layer can alternatively be a LSTM. And LSTM which processes the output h reveals long range interactions across different timeframes.) a profile feature module of a second path of the machine-learning architecture implemented by the at least one computing device to obtain a profile describing characteristics of an entity associated with the actions; (¶0158 “The state space X comprises, for example, a plurality of data sets [6]: e.g. time-dependent state information Xt, controllable state information Xphys, and exogenous (uncontrollable) state information Xex:…¶0164 “A control action for each TCL is denoted in this embodiment as a binary value indicating if the TCL is in an OFF/ON state:” ¶0166 “As this state vector only comprises observable state information, e.g. the operational temperature”) an auxiliary path of the machine-learning architecture implemented by the at least one computing device to generate an input for a third neural network by concatenating the long range interactions across the different timeframes determined by the second neural network of the first path of the machine-learning . architecture and the profile obtained by the profile feature module of the second path of the machine-learning architecture; and the third neural network implemented by the at least one computing device to generate a prediction of an action by providing the input to the third neural network and receiving the prediction of the action as output from the third neural network. (¶0185 “This hidden representation is then combined with the output of the convolutional neural network 14 and the outputs of both networks 14, 17 are merged into fully connected layers 15. A final linear output layer 19 maps the combined hidden features to the predicted Q-value 18 of the input state-action pair.” ¶0184 “step 3 includes real time control whereby the control action resulting from the policy h described above, is to be converted into a product to be dispatched such as energy to be dispatched to the different devices” The outputs of both paths are fed into the final layer 19, the profile path is processed through a network 17, to be then input to the third Neural network. As mentioned previously the output of the CNN is augmented with an LSTM layer and embodies spatial temporal features, the output from this path is also fed to the third neural network. Finally the third neural network outputs the predicted q value for a given predicted control action.)

Regarding claim 12
	Claessens teaches claim 1
Claessens teaches, wherein the first and second neural networks form a first path in the machine-learning architecture system and the profile feature module forms a second path in the machine-learning architecture system, the first and second paths joined at the third neural network. (¶0185 “This hidden representation is then combined with the output of the convolutional neural network 14 and the outputs of both networks 14, 17 are merged into fully connected layers 15. A final linear output layer 19 maps the combined hidden features to the predicted Q-value 18 of the input state-action pair.” The outputs of both paths are fed into the final layer 19, the profile path is processed through a network 17, to be then input to the third Neural network. As mentioned previously the output of the CNN is augmented with an LSTM layer and embodies spatial temporal features, the output from this path is also fed to the third neural network. Finally the third neural network outputs the predicted q value for a given predicted control action.)

Regarding claim 13
Claim 13 is rejected for the reasons set forth in claim 11 and claim 3
Regarding claim 14
Claim 14 is rejected for the reasons set forth in claim 11 and claim 2
Regarding claim 17
Claim 17 is rejected for the reasons set forth in claim 11 and claim 6

Regarding claim 20
Claessens teaches, In a digital medium action prediction environment, a machine-learning architecture system for predicting intended actions comprising: (¶001 “The present invention relates to methods, controllers and systems for the control of distribution systems like energy distribution systems…Controlling the demand flexibility of energy constrained flexibility (ECF) sources such as an Electric Vehicle, a Heat Pump, or an HVAC system is known based on model predictive control…When applied in a demand response setting, a desired outcome of such a control technique is a proposed power and/or energy to be consumed by any number of devices” predicting a future demand is predicting an action, or the energy consumption of a device.) means for processing input data to divide the input data into blocks of usage summary vectors over multiple time spans; ( ¶0152 “A high dimensional state representation 11 can be used as an input preferably comprising a time-stepped series of aggregated state distributions [6] of either a single (see FIG. 1, reference number 12) or a parallel series (see FIG. 4, reference numbers 12 a-d) of 2D aggregated state distributions 12” as shown in figure 4 multiple parallel time series of blocks each of the multiple time series spans a length of time, this time series is a vector describing the usage of an entity, and provided as input to a CNN layer.) means for generating a summary of actions over a time span from the input data by aggregating the blocks of usage summary vectors; ( ¶0152 “A convolutional neural network architecture 2” a CNN aggregates the vectors…0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  
    PNG
    media_image1.png
    27
    126
    media_image1.png
    Greyscale
”) means for determining long range interactions across different timeframes from the summary of actions ( ¶0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  …Multiple layers can be stacked to obtain a deep architecture. Convolutional layers can be alternated optionally with pooling layers that down sample their inputs to introduce an amount of translation invariance into the network….These features extracted in the convolutional neural network 14 are then used as input by higher network layers in a fully connected neural network 15” ¶0095-0096 “A pooling layer could be added to the network. Pooling introduces translation invariance and works well for object detection, but it comes at the cost of losing location information. One option would be to extend pooling over the time dimension….LSTM (Long Short-Term Memory) layers can also be used. The LSTMs would then be responsible for learning time dependencies.”  The convolutional layer can be augmented with a pooling layer, the pooling layer can alternatively be a LSTM. And LSTM which processes the output h reveals long range interactions across different timeframes.) means for obtaining a profile describing characteristics of an entity associated with the actions; (¶0158 “The state space X comprises, for example, a plurality of data sets [6]: e.g. time-dependent state information Xt, controllable state information Xphys, and exogenous (uncontrollable) state information Xex:…¶0164 “A control action for each TCL is denoted in this embodiment as a binary value indicating if the TCL is in an OFF/ON state:” ¶0166 “As this state vector only comprises observable state information, e.g. the operational temperature”) means for concatenating the determined long range interactions across the different timeframes from the summary of actions and the obtained profile describing the characteristics of the entity associated with the actions; and means for generating a prediction of an action based on the concatenated determined long range interactions across the different timeframes from the summary of actions and the obtained profile describing the characteristics of the entity associated with the actions. (¶0185 “This hidden representation is then combined with the output of the convolutional neural network 14 and the outputs of both networks 14, 17 are merged into fully connected layers 15. A final linear output layer 19 maps the combined hidden features to the predicted Q-value 18 of the input state-action pair.” ¶0184 “step 3 includes real time control whereby the control action resulting from the policy h described above, is to be converted into a product to be dispatched such as energy to be dispatched to the different devices” The outputs of both paths are fed into the final layer 19, the profile path is processed through a network 17, to be then input to the third Neural network. As mentioned previously the output of the CNN is augmented with an LSTM layer and embodies spatial temporal features, the output from this path is also fed to the third neural network. Finally the third neural network outputs the predicted q value for a given predicted control action.)

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Claessens in view of Adavanne et al. “a report on sound event detection with different binaural features” hereinafter Adavanne

Regarding claim 4
Claessens teaches claim 1
Claessens does not explicitly teach, wherein the third neural network used for the generating of the prediction is a time-distributed dense neural network.
Adavanne however when addressing the use of a time distributed dense layers which takes RNN outputs as inputs to output a prediction teaches, wherein the third neural network used for the generating of the prediction is a time-distributed dense neural network. (pg 2 Section 2.2 “The CNN layer activation is further fed to layers of bi-directional gated recurrent units (GRU), to learn long term temporal activity patterns. This is followed by layers of time distributed fully-connected (dense) layers… The prediction layer has sigmoid activation in order to be able to produce multi-label output” a final prediction is output by the pair of time distributed dense layers.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adapt the final neural network of Claessens to use a time distributed dense layer to processes the RNN outputs as demonstrated in Adavanne. One would have been motivated to make such a combination because both Adavanne and Claessens discuss using a final neural network to produce a prediction based on provided RNN features. A time distributed dense layer is used with a RNN with memory cell outputs because different cells extract different levels of dependency information, and a time-distributed dense layer is designed to weight the dependency relationships extracted from different cells.

Regarding claim 5
Claessens teaches claim 1
Claessens teaches, wherein the first neural network includes first and second convolutional neural networks (¶0187 “This input is processed using two 2D convolutional layers of a convolutional neural network 14. The first layer of the convolutional neural network 14 consists of four 7×7 filters, while the second layer uses eight 5×5 filters.”) the second neural network includes first and second long short term memory (LSTM) neural networks, ( ¶0095-0096  LSTM (Long Short-Term Memory) layers can also be used. The LSTMs would then be responsible for learning time dependencies.” The CNN network is augmented with a LSTM, or multiple LSTM layers of sub networks)
Claessens does not explicitly teach, and the third neural network includes first and second time-distributed fully connected dense neural networks
Adavanne however when addressing the use of a time distributed dense layers which takes RNN outputs as inputs to output a prediction teaches, and the third neural network includes first and second time-distributed fully connected dense neural networks (pg 2 Section 2.2 “The CNN layer activation is further fed to layers of bi-directional gated recurrent units (GRU), to learn long term temporal activity patterns. This is followed by layers of time distributed fully-connected (dense) layers… The prediction layer has sigmoid activation in order to be able to produce multi-label output” a final prediction is output by the pair of time distributed dense layers.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adapt the final neural network of Claessens to use a time distributed dense layer to processes the RNN outputs as demonstrated in Adavanne. One would have been motivated to make such a combination because both Adavanne and Claessens discuss using a final neural network to produce a prediction based on provided RNN features. A time distributed dense layer is used with a RNN with memory cell outputs because different cells extract different levels of dependency information, and a time-distributed dense layer is designed to weight the dependency relationships extracted from different cells.
Regarding claim 15
Claim 15 is rejected for the reasons set forth in claim 11 and claim 4
Regarding claim 16
Claim 16 is rejected for the reasons set forth in claim 11 and claim 5

Claim(s) 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Claessens in view of Chang et al. US Document ID US-20150046104-A1 hereinafter Chang.
Regarding claim 7
Claessens teaches claim 1
Claessens does not explicitly teach, wherein the entity is a user and the actions are performed by the user
Chang however when addressing issues related to a hybrid neural network prediction system that uses user profile information as input teaches, wherein the entity is a user and the actions are performed by the user (¶0032 “ESB analytic tool 260 may collect user statistics 240, for example, the user's keyboard 246 and mouse 244 movement frequency and/or proximity information… to advise the user with different power savings options, for example, using power control features on a computer during off hours, or advise facility managers to dim lights or adjust HVAC settings… may interact with a building management system via building management system interface(s) 270 to provide feedback to (and possibly control) all or part of a building management system.” User activity can be used to predict user actions and advise actions for the user such as advising managers to dim lights or adjust HVAC.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the product distribution and control system of Claessens to operate on user information such as user activity to advise users to adjust devices such as light or HVAC. 
One would have been motivated to make such a combination because both Chang and Claessens discuss a system which monitors and analyses usage information of devices. Chang elaborates stating that “The architecture of FIG. 1 allows for a two-way communication between an individual user of a platform and a building infrastructure including a building management system. This may provide for better feedback to a user as well as a better aggregate view of energy consumption.” (¶012 Chang)
Regarding claim 18
Claim 18 is rejected for the reasons set forth in claim 11 and claim 7

Claim(s) 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Claessens in view of Yu et al. “Deep Convolutional Neural Networks with Layer-wise Context Expansion and Attention” hereinafter Yu.

Regarding claim 10
Claessens teaches claim 1
Claessens teaches, comprising generating, by the at least one computing device, the blocks that contain usage summary vectors over a plurality of time spans based on input data describing the actions over time span… wherein the generating of the summary ( ¶0152 “A convolutional neural network architecture 2” a CNN aggregates the vectors…0183 “A convolutional layer consists of multiple filters Wk, each giving rise to an output feature map. The feature map hk corresponding to the kth filter weight matrix Wk can be obtained by:  
    PNG
    media_image1.png
    27
    126
    media_image1.png
    Greyscale
” the input to the CNN are usage summary vectors. A CNN processes the vectors to create summary vectors h.)
Claessens does not explicitly teach, [input data to a CNN] having a first granularity…[output data from the CNN] has a second granularity that is coarser than the first granularity.
Yu however when addressing issues related to pooling CNN neural networks teaches, [input data to a CNN] having a first granularity…[output data from the CNN] has a second granularity that is coarser than the first granularity. (Introduction pg 17 “A max-pooling or average-pooling layer is used to generate a lower resolution version of the convolution layer activations. The pooling layer is often important to tolerate translational variances.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use pooling layers in the CNN component of Claessens which by definition lower the resolution of the activations. One would have been motivated to make such a combination because both Claessens discuss using pooling layers for the convolutional neural network component of the action prediction system. Claessens notes “Convolutional layers can be alternated optionally with pooling layers that down sample their inputs to introduce an amount of translation invariance into the network” (Claessens ¶0183)
Regarding claim 19
Claim 19 is rejected for the reasons set forth in claim 11 and claim 10

Conclusion
Prior Art:
	Li et al. “Protein remote homology detection based on bidirectional long short-term memory” discusses using a time distributed neural network layer at the output of a recurrent neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122